DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-3, 5, 7-13, 15-17, 20, 22-24, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claim 1, of a shift register “wherein the shift register sub-circuit comprises: a touch input reset circuit (230) configured to provide a touch input signal to a pull-up node in response to the touch input signal, and provide a first reference signal to the pull-up node in response to a touch reset signal; wherein the touch input reset circuit comprises a third transistor (M3) and a fourth transistor (M4); a gate of the third transistor is electrically connected with a first electrode of the third transistor and is configured to receive the touch input signal, and a second electrode of the third transistor is electrically connected with the pull-up node; and a gate of the fourth transistor is configured to receive the touch reset signal, a first electrode of the fourth transistor is configured to receive the first reference signal, and a second electrode of the fourth transistor is electrically connected with the pull-up node (Figs. 3 and 4)” is not found in the prior art along with the rest of claim 1.

Tu teaches a shift register comprising a shift register having a shift register sub-circuit configured to output a touch scanning signal (Fig. 1, [0030]-[0033]), but does not teach the specific configuration of transistors and connections in the shift register sub-circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER D MCLOONE/Primary Examiner, Art Unit 2692